DETAILED ACTION

Status of Claims

Claims 1-3, 5, 7-10, 12, 14-17 & 19-23 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 11/24/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
	
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1:

Applicant: [Regarding 101,] In view of the substantial amendments to the current claim set including independent claims 1, 8, and 15, Applicant submits further review is self-evident and respectfully requests reconsideration, further examination, and withdrawal of all rejections.

Examiner: The rejection is maintained.  Examiner reached out to applicant in an effort to expedite prosecution and amend the claim language to overcome the 101, however applicant preferred a written response to provide additional time for drafting of a proposed amendment. See attached interview summary for more. One such excerpt: “During the interview the Examiner discussed the neural network & continuous vector and how the training element does not necessarily describe an iterative approach to training. The selecting step compares between two statistical indicators and processes the variable data to generate a result. 1) shouldn't this be performed by the prediction server as well (as with the processing step), and 2) isn't the result used to train the continuous vector / neural network (feedback for training). Paragraph 0065 is one paragraph which further discusses how this feedback mechanism may work with more detail: "The Bin can be mapped to an M-dimensional continuous feature vector. The a continuous vector is randomly initialized before training, and after the neural network is trained, the continuous vector is learned". Elements of this mapping process with regard to the continuous vector is incorporated into Claim 7, but should be reflected in the independent claim in order to fully describe the training of the neural network as an iterative process where the continuous vector is 'learned' over time. Applicant should further provide clarity on how the claim meaningfully goes beyond merely generally linking to a neural network/machine learning environment (at step 2a prong 2).  Should applicant wish to further discuss, they are welcome to contact the Examiner by telephone”.  

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claims  1, 8 & 15:

The following is suggested language to better improve claim form by making the claim language more consistent with the specification with the following amendments: 

“selecting, at the prediction server and for the service scenario” (see 0123)

“processing, at the prediction server
“a gradient” (separate with a space)


Allowable Subject Matter

Claims 1-3, 5, 7-10, 12, 14-17 & 19-23 (the claimed invention) would be potentially allowable if rewritten or amended to overcome the outstanding rejection(s) under 35 U.S.C. 101 or 35 U.S.C. 101 (pre-AIA ), set forth in this Office action.  The 103 rejection is withdrawn.  The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  


Most Relevant Prior Art:

Dubens (US 20150066542) provides a method and system for collating driver performance data for generating a predictive model of risk associated with insuring a motor vehicle driver. 

Dziabiak (US 9953372) provides insurance comparison applications configured to inform consumers of their insurability by reducing dimensionality of attributes in their profiles that affect insurance pricing..  

Tevet (NPL 2013) discusses the improvement to a model by identifying areas of poor model fit using tweedie and gamma regression.

Taylor (NPL 2016) describes the various formal models for which the chain ladder algorithm provides an ML forecast of loss reserve, how these models may be used to estimate the associated prediction error and consider some natural extensions of the chain ladder that are well adapted to the GLM framework.  


Therefore, the claimed invention has overcome the prior art of record. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-10, 12, 14-17 & 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 8 & 15.  Claim 1 recites the limitations of: 


receiving, at a prediction server, a service scenario comprising a plurality of variable data of personal attribute information associated with at least one insurance user; generating, at the prediction server, at least two candidate insurance risk prediction algorithms, wherein a first candidate insurance risk prediction algorithm of the at least two candidate insurance risk prediction algorithms comprises a neural network model and a second candidate insurance risk prediction algorithm of the at least two candidate insurance risk prediction algorithms comprises a prediction model constructed by modeling at least one modeling target using agradient boosting decision tree (GBDT), and wherein the at least one modeling target is a quotient of an actual modeling target value and a predicted modeling target value; generating, at the prediction server, a first function output of a Tweedie regression objective function of the GBDT using the plurality of variable data of personal attribute information as an input to the GBDT; generating, at the prediction server, a continuous feature vector from the plurality of variable data of personal attribute information; training, at the prediction server, the neural network model using the continuous feature vector; generating, at the prediction server, a second function output of the neural network model using the plurality of variable data of personal attribute information as an input to the neural network model, generating a first  the neural network model; selecting, for the service scenario, an insurance risk prediction algorithm from the at least two candidate insurance risk prediction algorithms based on a comparison of the first statistical indicator and the second statistical indicator; and processing, by one or more processors, the plurality of variable data using the selected insurance risk prediction algorithm, to generate at least one prediction result.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of predicting vehicle insurance risk.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” server, neural network and processor in Claim 1 are just using generic computer components (as well as the non-transitory CRM and memory in Claims 8 & 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claims 1, 8 & 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the Claims 1, 8 & 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Richards (US 20190005198) provides a method to manage bundled claims adjudication using predictive analytics.

Peng (US 20170300824) automatically provides a future performance estimation assessment tool that generates faster, more accurate future performance estimation values and allows for flexibility and effectiveness when responding to those values.


Stempora (US 20150161738) provides a method that can better predict losses based on risk-related judgements and their respective outcomes to appropriately assess risk and assign equitable pricing for insurance.  


Stempora (US 20150025917) provides a method for determining the level of risk associated with at least one individual and underwriting or generating a risk score, a cost of insurance, or a cost of insurance and a risk score for at least one individual.

Zizzamia (US 20030101080) provides a method and system for determining the importance of
each of the variables that contribute to the overall score of a model for predicting the profitability of an insurance policy.


	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.